                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                              JACKSONVILLE DIVISION


CASON BARTON,

             Petitioner,

v.                                                       Case No. 3:19-cv-589-J-32JBT

SECRETARY, FLORIDA
DEPARTMENT OF CORRECTIONS,
et. al.,

        Respondents.
________________________________

                                        ORDER
       Petitioner, Cason Barton, an inmate in the Jacksonville Sheriff’s Office Pretrial

Detention Facility, initiated this action by filing a letter titled “Notice of Ineffective

Counsel at Trial.” Doc. 1. The letter is addressed to “[the] Attorney General and [the]

Honorable Judge Flower[],” and Petitioner notes that he wishes “to appeal.” Id. He

claims that his trial counsel was ineffective for failing to engage in discovery prior to

trial. Id.

       Petitioner does not provide any information about an underlying state court

conviction. However, a review of Petitioner’s state court (Duval County, Florida)

dockets reveal that Petitioner is currently serving a 180-day term of incarceration for

an April 1, 2019, misdemeanor conviction. See State v. Barton, 16-2018-MM-20319

(Cty. Ct., Fla. 4th Cir.). Petitioner did not seek a direct appeal and as of the date of

this Order, he has not filed any postconviction motions in state court. Id. He is also

awaiting disposition of pending state felony charges. See State v. Barton, 16-2019-CF-
2040 (Cir. Ct., Fla. 4th Cir.).

       It is unclear whether Petitioner actually intended to file a case with this Court

or whether he was attempting to seek an appeal of his misdemeanor conviction. If he

did intend to file a federal habeas case, Petitioner has bypassed his state court

remedies. See 28 U.S.C. § 2254(b), (c) (before bringing a § 2254 habeas action in federal

court, a petitioner must exhaust all state court remedies that are available for

challenging his state conviction). Regardless, Petitioner’s letter does not properly

initiate a habeas corpus case in this Court. See Woodford v. Garceau, 538 U.S. 202,

208 (2003) (concluding that a “habeas suit begins with the filing of an application for

habeas corpus relief – the equivalent of a complaint in an ordinary civil case.”).

       To the extent he seeks to challenge his pending felony charges, the Court will

abstain from interfering with those state court proceedings.

       It is, therefore,

       ORDERED AND ADJUDGED:

       1.     This case is DISMISSED without prejudice.

       2.     The Clerk shall enter judgment dismissing this case without prejudice,

terminate any pending motions, and close the file.

       DONE AND ORDERED in Jacksonville, Florida this 28th day of May 2019.




                                                      TIMOTHY J. CORRIGAN
                                                      United States District Judge




                                           2
Jax-7

C:      Cason Barton, #2018032770




                                    3
